UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6269


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID WAYNE SMITH, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:07-cr-00070-jct-1)


Submitted:   May 20, 2010                     Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wayne Smith, Jr., Appellant Pro Se. Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Wayne Smith, Jr., appeals the district court’s

order denying his motion for specific performance and a sentence

reduction under Fed. R. Crim. P. 35(b).        We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Smith, No. 7:07-cr-00070-jct-1 (W.D. Va. Jan. 20, 2010).             We

deny Smith’s motion for transcripts at Government expense.          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2